Citation Nr: 1311031	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  06-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg. Florida.  

In March 2010, the Board remanded the claim for the purpose of scheduling the requested Board hearing.  However, the Veteran failed to appear at the October 2010 Board hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

The Board again remanded the claim to the RO, via the Appeals Management Center (AMC), in May 2011, for additional development.  For the reasons stated below, the RO/AMC complied with the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.  


FINDINGS OF FACT

1.  The more probative evidence shows that the Veteran does not meet the diagnostic criteria for PTSD.  

2.  An acquired psychiatric disorder other than PTSD did not manifest in service or for many years thereafter and has not been shown to be causally or etiologically related to his military service.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304(f), 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In March 2004, May 2004, April 2010 and June 2011 letters, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for acquired psychiatric disorder, to include PTSD.  Additionally, the June 2011 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records, including those obtained pursuant to the Board's May 2011 remand, as well as Social Security Administration (SSA) records.  

The RO also substantially complied with the Board's March 2010 and May 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, pursuant to the remands, the RO sent the Veteran a corrective VCAA letter, secured an August 2011 VA examination and opinion, scheduled the Veteran for a Board hearing, and secured VA treatment records.  The RO has substantially complied with the Board's instructions. 

The Veteran was afforded a VA examination in August 2011, as instructed in the Board's May 2011 remand.  Overall, this examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by most of the evidence of record.  Although the Veteran's representative in an October 2011 Informal Hearing Presentation argues that the examination was inadequate for failing to discuss certain evidence, a medical examiner, unlike the Board, is not required to discuss all medical evidence favorable to the appellant.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 239 (2012); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  

The Board has considered the Veteran's representative's contentions, found in an October 2011 Informal Hearing Presentation (IHP), to the effect that the August 2011 VA examination was inadequate because the examiner did not consider "sound medical principles" and was "not credible."  A review of the August 2011 VA examination report reflects that the examiner was a clinical psychologist with presumed expertise in the field.  Moreover, the report reflects that the examiner conducted a complete psychiatric examination and provided a diagnosis rationale for all opinions.  The representative indicates that the examiner did not consider the Veteran's in-service legal difficulties and military occupational specialty; however, the examiner noted review of the Veteran's personnel records and he specifically discussed relevant points such as his periods of going AWOL and reduction in rank, as well as his military occupational specialty in construction.  To the extent that the examiner misstated the Veteran's age at entrance or service dates, such notations do not have any bearing on his medical opinion, nor does the Board believe that they lessen the examiner's credibility.  Other details that the examiner mentions and the representative finds inaccurate-such as the Veteran's previous "common law marriages" and pre-service alcohol use-are confirmed in various treatment records and the Veteran's previous reports during treatment.  

In addition, the representative asserts the VA examiner was inaccurate in stating that the Veteran was in combat; however, the Board finds the VA examiner was accurate on that point as the Veteran has credibly maintained during the appeal that he was subject to mortar attacks in which he witnessed dead bodies.  The Veteran himself has alleged this.  It is puzzling why the representative maintains otherwise in the October 2011 IHP.  The Board further finds that the VA examiner has provided a well-reasoned analysis as to why the Veteran does not have PTSD.  
Therefore, the Board finds this examination adequate for adjudication purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is thus ready to be considered on the merits.
 
II.  Factual Background

The Veteran's personnel records reflect that he served in Vietnam as a construction specialist from June 1968 to June 1969.  He is in receipt of the Vietnam Service medal with a bronze star and Vietnam Campaign Medal with device.  These records reflect that the Veteran received Article 15s for periods of going AWOL and for misconduct.  These records also include a summary court martial.    He was reduced in rank for failure to go appointed place of duty and for failure to follow orders.

The Veteran's service treatment records include a January 1969 report indicating that the Veteran was seen for difficulty sleeping and depression.  While it was noted that the Veteran was to be followed by the mental health clinic, no further reports of mental health treatment are contained in these records.  The Veteran endorsed trouble sleeping, frequent nightmares, and depression or excessive worry on his November 1969 report of medical history at discharge.  However, the November 1969 discharge examination reflects normal findings with regard to psychiatric disability.

Following service, on VA psychiatric examination in May 1980, the Veteran reported that he had fathered 2 children and a previous common law affair and other child with another common law arrangement.  He lived with a girlfriend at that time.  The Veteran indicated that he enlisted in the Army at the age of 18 and that he received a shrapnel wound in the right calf while serving Vietnam in 1968.  He was not operated upon and removed the shrapnel himself.  With respect to drug and alcohol use, the Veteran reported that he occasionally smoked marijuana and drank daily.  After a mental status examination, the examiner found insufficient findings to warrant a psychiatric diagnosis, though he advised the Veteran to cut down on his alcohol usage.

On VA outpatient treatment in July 2001, the Veteran was seen for substance abuse issues.  The Veteran reported alcohol use at the age of 13 and marijuana use at the age of 20.  He had never married and had four children.  After mental status examination, an impression of rule out alcohol dependence was noted.  The examiner indicated that while the Veteran appeared to be a candidate for detoxification, he claimed he could accomplish this on his own.  

A January 2002 VA outpatient treatment report notes that the Veteran denied PTSD but did admit to depression and sleep disturbance from being homeless.

A December 2003 VA PTSD clinic report reflects that the Veteran complained of anxiety, difficulties with memory and concentration, and difficulty falling and staying asleep, though the frequency of Vietnam-related nightmares had diminished.  He noted that he used marijuana every day.  With respect to background history, the Veteran reported that he was injured by shrapnel in Vietnam.  He also indicated that he got an Article 15.  Following discharge, he drank heavily.  He had several common law marriages and 4 children that he was aware of.  He had multiple DUI's in the 1970s.  The treating staff psychiatrist, after mental status examination, assigned diagnoses of PTSD, nicotine dependence, cannabis abuse, and a history of alcohol dependence.  

Additional treatment records dated from 2003 to 2005 reflects that the Veteran participated in PTSD group therapy for assistance with his psychiatric symptomatology such as anxiety, sleep disturbances, and nightmares.  The noted purpose of the group was to provide supportive counseling to veterans who had a diagnosis or suspected diagnosis of PTSD.  Continued diagnosis of PTSD, cannabis dependence, and history of alcohol dependence were noted.  

On VA outpatient mental health treatment in June 2005, the Veteran complained of increased frequency and intensity of intrusive Vietnam-related memories, particularly of picking up soldier's body parts that had been killed by mortar fire.  He noted that he felt agitated due to these memories and began drinking alcohol again, consuming 1 to 2 quarts of beer per day.  He reported having war nightmares every night.  After mental status examination, the staff psychiatrist diagnosed PTSD, nicotine dependence, cannabis abuse, and alcohol dependence.

An October 2007 VA outpatient treatment report reflects continued complaints of flashbacks and intrusive thoughts.  

Continued VA outpatient treatment records dated through April 2011 do not include any mental health treatment notes, but do document the Veteran's continued use of Trazadone to help with sleep and mood.  

On August 2011 VA examination, the examiner indicated that he reviewed the Veteran's entire claims file including service treatment records and psychological tests.  With respect to substance abuse history, the Veteran reported that he first drank alcohol at the age of 13 and began drinking on a daily basis by age 52.  He indicated that while he drank in the military, he never drank regularly or to get drunk until his mother died 2 years prior to examination.  He indicated that he first realized that his drinking was a problem in 2001.  He also reported that he began using cannabis at age 20 while in Vietnam, and started using on a daily basis.   After service, he had multiple DUIs in the 1970s.  

With respect to military history, the examiner noted that the Veteran was a Vietnam combat veteran who spent 12 months in Vietnam as a combat engineer.  The examiner noted that the Veteran had gone AWOL during service and lost his rank.  The Veteran indicated that he was injured by shrapnel and sustained a concussion when an ammunition dump exploded.  The examiner noted that the Veteran had a wound consistent with the shrapnel wound on the right lower leg.  The Veteran also reported having a serious eye injury resulting from creosote that his unit was applying to a telephone pole. The Veteran also described stressors of picking of pieces of bodies mangled by mortars.  The examiner noted that this stressor met the Criterion A for a diagnosis of PTSD, in that it was adequate to support the diagnosis.  In addition, he found the stressor to be related to the Veteran's fear of hostile military activity.

As regards the diagnostic criteria for a diagnosis of PTSD, the examiner indicated that the Veteran met Criterion A in that he experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury and his response involved intense fear, helplessness or horror.  The examiner also determined that the Veteran met Criterion B in that the traumatic events was persistently re-experienced in recurrent and distressing recollection or dreams about the events.  However, the examiner determined that the Veteran did not meet Criterion C for a diagnosis, in that the Veteran did not endorse persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The examiner also found that the Veteran did not meet Criterion D for a diagnosis of PTSD in that there were no persistent symptoms of increased arousal.  With respect to Criterion E, the examiner did note that the duration of the Veteran's symptoms was more than 1 month.  However, he also found that Criterion F was not met in that the symptoms did not cause clinically significant distress or impairment in social, occupational, or other important states of functioning.  

With respect to other psychiatric diagnoses, the examiner noted that the Veteran endorsed symptoms of depression including isolation, anhendonia, depressed mood, low energy, and poor sleep.  The Veteran also endorsed symptoms of anxiety included restlessness, difficulty concentrating, irritability, sleep disturbances, and excessive worry.  

After mental status examination, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, given the findings as outlined above.  Rather, the examiner diagnosed alcohol dependence, cannabis abuse, and anxiety disorder with depressed mood.  He determined that the Veteran's anxiety disorder was not caused by or the result of fear of hostile terrorist activity or combat.  In so finding, the examiner noted that the Veteran's current symptoms and presentation were most consistent with anxiety disorder with depressed mood.  He did have recurrent memories of his combat experiences with sleep disturbances that had improved with medication.  However, his avoidance behaviors were not problematic and did not alter his functioning in any significant manner.  Moreover, the worsening of his anxiety coincided with the onset of numerous health problems in recent years and did not appear attributable or the result of his military service and combat exposure.  The examiner noted that while there was notation of difficulty sleeping and depression in service, there was no further documentation of recurrence until he sought treatment in 2003.  

The examiner further noted that the Veteran had not required mental health treatment beyond maintenance on sleep medication (Trazadone) for the past 4 years.  The examiner noted that the Veteran's alcohol and marijuana abuse have been problematic in his adjustment for many years, resulting in both social and occupational impairment.  


III.  Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The term service connection applies to entitlement to disability compensation, after a veteran has satisfied either the three-element test under 38 C.F.R. § 3.303(a), or the test for chronic diseases under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

For  the three-element test under 38 C.F.R. § 3.303(a), establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the test for chronic disease as set forth in 38 C.F.R. § 3.303(b), with chronic disease shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  

However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  With respect to the current appeal, this list includes psychoses.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

On July 13, 2010, VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

The above-cited evidence reflects conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.  While the August 2011 VA examination report reflects that the Veteran does not meet the criteria for the diagnosis, VA outpatient treatment records document diagnosis and treatment of PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board accepts the August 2011 VA examiner's opinion that the Veteran does not meet the criteria for a diagnosis of PTSD as highly probative medical evidence on this point.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth in DSM-IV, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  

By contrast, the other medical evidence of record indicating a diagnosis of PTSD-namely VA outpatient treatment records-does not indicate that the VA treatment providers had the opportunity to review the Veteran's claims file.  Moreover, unlike the VA examiner, these treatment providers merely concluded that the Veteran's stressors and symptoms were sufficient to meet the criteria for the diagnosis.  They did not provide any rationale for the conclusions reached or specifically discuss each the PTSD criteria, as the VA examiner provided.  Thus, the most persuasive, competent evidence on the question of current diagnosis of PTSD weighs against the claim.

The Board has also considered the lay statements of the Veteran to the effect that he has PTSD.  Lay evidence is competent when reporting a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F3d. 1372  (2007).  Given that the Veteran's treatment records reflect previous diagnosis of PTSD, the Veteran appears to reporting a contemporaneous diagnosis and is thus competent in this regard.  However, as noted above, this diagnosis was rendered without discussion of whether the Veteran's stressors and symptoms were sufficient to meet the criteria for the diagnosis.  The treatment providers did not provide any rationale for the conclusions reached or specifically discuss each the PTSD criteria.  Accordingly, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the August 2011 VA examiner, who determined that the Veteran did not meet the criteria for diagnosis of PTSD.   

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.  

As to the issue of whether service connection is warranted for an acquired psychiatric disorder other than PTSD, the record clearly establishes that the Veteran had been diagnosed with anxiety disorder with depressed mood.  However, the record does not document a diagnosis for a psychiatric disability until the early 2000s, which would have been close to 30 years since the Veteran's discharge from service and well beyond the one year presumptive period.  Moreover, the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, No. 2011-7184, 2013 WL 628429, at *7-9, 13-15 (Fed. Cir. Feb. 21, 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Under 38 C.F.R. § 3.384, psychoses include the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  Major depression is not considered a psychosis.  In comments accompanying 38 C.F.R. § 3.384, VA decided to exclude major depression from the term "psychosis" because it did not conform to the terminology employed in DSM-IV.  See 71 Fed. Reg. 42,758 - 60 (July 28, 2006).  Thus, the Board finds that the Veteran may not establish continuity of symptomatology in lieu of medical nexus.  

Furthermore, none of the competent evidence supports a finding of a relationship between the Veteran's military service and his anxiety disorder with depressed mood.  The only pertinent medical opinion of record is that of the August 2011 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's anxiety disorder with depressed mood and any circumstance of his service.  Thus, the only competent opinion of record weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

To the extent that the Veteran has been diagnosed with alcohol and cannabis abuse/dependence, the Board notes that, under 38 C.F.R. § 3.301(c), if disability or death results from the drinking of a beverage to enjoy its intoxicating effects, the disability will be considered the result of the person's willful misconduct for which service connection may not be granted.  Further, an injury or disease incurred during active service is not deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  For purposes of applying the above rule, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at one time, sufficient to cause disability or death of the user.  Id.

The Board acknowledges that alcohol and drug abuse will not be considered of misconduct origin if they are used for therapeutic purposes.  See 38 C.F.R. § 3.301(c)(3).  In this case, however, while the Veteran has occasionally suggested that he used alcohol as self-medication of his psychiatric symptoms-such as on VA treatment in June 2005-no objective evidence of record supports such a finding.  But more importantly, the Veteran is not service-connected for any underlying psychiatric disorder to which alcohol and drug abuse could be secondary.  See 38 C.F.R. § 3.310.  

Finally, the Board has also considered the Veteran's statements to the effect that he has a current psychiatric disability that is related to his military service.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  He is competent to report his present and past psychiatric symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the questions of diagnosis and etiology of any psychiatric disability goes beyond a simple and immediately observable cause-and-effect relationship.  As such, he is not competent to render an opinion of etiology as to the medical cause of the claimed psychiatric disorder.  See Jandreau, 492 F.3d at 1372.  "The beliefs of lay witnesses (including claimants) on issues of diagnosis and medical causation are not competent evidence in situations where those issues require medical expertise to resolve."  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  In any event, to the extent the Veteran is competent to opine on etiology, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the August 2011 VA examination.  

Accordingly, the claim for service connection for acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


